Title: General Orders, 11 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Friday April 11th 1783
                            Parole Nova Scotia
                            Countersigns Oxford, Parnassus
                        
                        For the day tomorrow Major Pope
                        B.Q.M. Jersey Brigade
                        For duty 1st Massachusetts regiment.
                    